Title: From George Washington to Samuel Holden Parsons, 3 May 1781
From: Washington, George
To: Parsons, Samuel Holden


                        

                            Dear SirHead Quarters New Windsor May 3d 1781
                        
                        Your Letters of the 30th of April & 2nd of May, together with the Proceedings of the Court Marital
                            whereof Lt Col. Gray was President, have been handed to me by Capt. Walther.
                        I hope the Journey you propose will have a happy tendency towards the recovery of your health, & that
                            you will soon be enabled to join the Army again, after your return; ’tho I would not wish you to do it, so prematurely, as
                            to endanger a relapse.
                        Part of the intelligence you have been so obliging as to communicate I had received thro another Channel, but
                            not the whole. The intercepted Letter alluded to, said to be written by me to a Gentleman at the Southward, I suppose must
                            have been an official One addressed to the Speaker of the Assembly of Virginia, in which our situation in many respects
                            was pretty plainly delineated, but you may be assured, there were ideas held up in that Letter, which were by no means
                            grateful to the Enemy which have embarrassed them exceedingly and which will be a sufficient reason to prevent their
                            publishing the Contents of it at large to the World.
                        I am sorry to be forced to inform you, on the subject of your Pay, that there is not a farthing in the
                            military Chest, except some monies which have been sent on by particular States for the Payment of the Troops of their
                            Lines, & which cannot be appropriated to any other purpose. I am Dear Sir With very great regard Your Most Obed.
                            Servt
                        
                            P.S. The Sentence of the Court Martial is approved—The Adjt Gen. will transmit the Warrant for
                                execution. Such of the Culprits at Danbury as are to be delivered over to the Civil Authority ought to be transferred
                                immediately. The remainder of the Prisoners should be disposed of, or secured in the best & most expeditious
                                manner, that the Detachment of Continental Troops may be marched to the army without delay, agreeably to my letter of
                                the 30th Ulto. 
                        

                    